On motion for rehearing. OPINION OP THE COURT. PEE; CHETAMS: A motion for rehearing has been filed and brief presented by counsel, who did not appear for the appellant in the original hearing, now urging for our consideration that the amended complaint fails to state facts sufficient to constitute a cause of action, and that there is a variance between the findings of the trial court and said complaint. Neither of the points were called to the attention of the court in the brief of appellant, or his assignments of error, nor urged upon the original hearing, for which reasons they will not now be considered. Upon the original hearing of a cause the parties must present to the court all the points upon which they rely, and this court will not consider, upon a motion for rehearing, any alleged error presented for the first time. As said by the Supreme Court of California in the case of San Francisco v. Pacific Bank, 89. Cal. 23. “When counsel have once argued and submitted a cause for the decision of the court, it must be presumed they have presented all the reasons upon which they rely for an affirmance or a reversal of the judgment. The court will not consider a petition for a rehearing that attempts to discuss the case upon the grounds which were not presented in the original argument or discussed in its opinion.” And Judge Brewer said, in the case of Headly v. Callis, 15 Kan. 602: “A party may not settle the law of his case by piece meal before this court, any more than he may settle the facts in that way before the District Court. When the case is tried he must be prepared to present his entire claim or his entire defense.” See also, 2 Encl. Pl. & Pr. 386, and 3 Cyc. 214. Therefore these points will not be considered. It is next contended by appellant that the liability on an oral promise with reference to transactions for the benefit of a third person is always tested by inquiring to whom the sole credit was given. That if any credit whatever is given to a third person, so that he is in any degree liable, the oral promise is not valid. This view of the question, urged by appellant, is supported by many decisions of appellate courts, but the oral promises referred to by these authorities are those upon which it is sought to make the promisor separately liable. Whether the promise is purely collateral in terms rather'than original, is of prime importance in approaching this question. It is our view of this case that the promise of appellant was original and arising by reason of the benefits inuring to him. This being the case the authorities cited by appellant are inapplicable. The case of Buckmeyer v. Darnall, 2 Ld. Raym. 1085, cited by appellant, applies only to a collateral promise made at the same time as the original promise. We are not without authority for our view of this question and without multiplying authorities would refer to Farley v. Cleveland, 4 Cowen 432, 15 Am. Dec. 387, where the court, after weighing numerous authorities, said: “In all' these eases, founded upon a new and original consideration of benefit to the defendant, or harm to the plaintiff, moving to the party making the promise, either from the plaintiff, or the original debtor, the subsisting liability of the original debtor is no objection to the recovery.” An examination of the record in this case discloses that appellant in his redirect examination (p. 54 Rec.) testified that he didn’t have the full amount to pay for the well and that appellee would take his note for a thousand dollars which would be the thousand he owed Fox. He denied all knowledge of the alleged fact, that appellee would not sell the rig unless he agreed to pay appellee a thousand dollars. It does not appear that appellant agreed to paj>- all, or any portion, of the original debt due from Fox and Disney to appellee, but does appear that appellant admitted that he promised to give appellee his note for a thousand dollars when the well was a thousand feet deep. So far as this record discloses, this promise was independent of any default, or debt, of either Fox or Disney and it clearly assumes all the aspects of an original promise. In the case of Clapp vs. Webb, 52 Wis. 638, cited, by appellant, it was held that the mere fact that an advantage might incidentally result to the promisor from his oral promise to pay the debt of another, is not sufficient to take it out of the statute of frauds, but there must be other evidence that such advantage was the object, or consideration, of the promise. Other cases are cited of similar import. We refer to this case because it illustrates our view of the present case. We cannot find that appellant was concerned, in any way, with the business interest, welfare or debt of ■the alleged original debtors, but lie sought only to sub-serve bis personal interest and advantage in gaining a credit, and a personal benefit by securing a well upon his individual property. This leaves but the one question, urged by appellant, viz.: That the agreement on the part of appellee was contingent upon the performance by Fox and Disney of their ■contract to drill the well to a depth of at least one thousand feet. If this court held that the promise of appellee was collateral this question would be a serious one indeed, but the promise of Eice, appellee, being an original promise we need not further discuss this last question. For the foregoing reasons the motion is denied.